COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Katrina Marie Weibel v. Nicholas Jay Streeby

Appellate case number:      01-18-00058-CV

Trial court case number:    16-1394-F425

Trial court:                425th District Court of Williamson County

       Appellant, Katrina Marie Weibel, has filed a notice of appeal of the trial court’s
order in a suit affecting the parent-child relationship. On June 7, 2018, we directed the
court reporter, Lynette Thorpe, court reporter, Teresa Hall, or substitute court reporter, no
later than July 9, 2018, to file in this Court (1) the following reporter’s records as
requested by appellant or (2) an information sheet notifying the Clerk of this Court as to
the availability of such reporter’s records.
        (1)    “5/20/2016’s records, in relation to” the “Motion to Withdraw,” “Petition
               for Ex Parte Writ,” “Writ of Attachment,” and “Further Temporary Order”;
       (2)     “9/6/2017 & 9/7/2016’s records, in relation to” the “Further Temporary
               Orders,” and “Protective Order”;
       (3)     “7/6/2016 Hearing.”
See TEX. R. APP. P. 34.6(d).
       Lynette Thorpe, has filed a “Supplemental Transcript of Proceedings” of a July 6,
2016 hearing, and Teresa Hall has filed a reporter’s record of a September 7, 2016
hearing. Lynette Thorpe also has notified the Clerk of this Court that “[o]n 09/06/17,
[she] was not working in the 425th and [is] unaware as to who the reporter was” and
“[o]n 5/20/16, the court reporter was Sherri Linder.” The Clerk of this Court has not
received reporter’s records of any hearings on May 20, 2016 or September 6, 2017, or
information sheets notifying the Clerk of the availability of such records.
       Accordingly, court reporter, Sherri Linder; the court reporter of the 425th District
Court; or substitute court reporter is ordered to file in this Court (1) the “5/20/2016’s
records” and “9/6/2017 . . . records,” as set out above or (2) an information sheet
notifying the Clerk of this Court as to the availability of such reporter’s records. The
reporter’s record or information sheet must be filed no later than 30 days from the
date of this order and at no cost to appellant.
      If the reporter’s records or information sheets are not filed as directed, we
may abate this appeal and remand the case to the trial court to conduct a hearing to
determine the reason for the failure to file these portions of the reporter’s record.
See TEX. R. APP. P. 34.6(f).
      It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually    Acting for the Court

Date: July 24, 2018